       Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                            4:20-CR-00288-01

              Plaintiff,                             (Chief Judge Brann)

       v.

KEVIN MILTON,

             Defendant.

                           MEMORANDUM OPINION

                                 AUGUST 31, 2021

      Defendant Kevin Milton seeks to prevent the government from introducing

into evidence at trial two cell phones that were obtained in a search of his residence

in Sunbury, Pennsylvania and the car parked outside. Milton asserts that the search

was unlawful because the judge who granted the search warrant application did not

have probable cause to believe that Milton’s property was connected to the alleged

drug dealing activities then under investigation. Milton is mistaken. In granting the

warrant application, the judge considered a probable cause affidavit prepared by

the Pennsylvania State Police that described how Milton initially instructed an

associate of his (who, unbeknownst to Milton, was acting as a confidential

informant) to place a backpack containing a substantial amount of heroin in the

trunk of the car outside Milton’s Sunbury residence. The affidavit explains that

after the informant delivered the backpack, Milton exited his residence, retrieved
          Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 2 of 13




the backpack from the car, and headed back toward his home, at which time he was

apprehended by the State Police. This affidavit provided the judge with substantial

grounds for concluding that probable cause existed. Moreover, there is nothing

about the warrant or affidavit that would lead a reasonably well trained officer to

conclude that the search was illegal despite the judge’s authorization. For these

reasons, Milton’s motion is denied.

I.       BACKGROUND

         The charges against Milton concern his alleged efforts in February and

March 2020 to distribute heroin and fentanyl in Northumberland County,

Pennsylvania.1 Milton is charged with one count of conspiring to distribute a

controlled substance in violation of 21 U.S.C. § 846 and two counts of distribution

/ possession with the intent to distribute a controlled substance in violation of 21

U.S.C. § 841(a)(1).2 Although these charges arise from an investigation conducted

by the Federal Bureau of Investigation (“FBI”), the investigation originated with

the Pennsylvania State Police.3 Milton’s motion to suppress concerns materials

seized by the State Police before the case was referred to the FBI.4

         On March 17, 2020, the State Police filed a search warrant application and

an accompanying probable cause affidavit with Magisterial District Judge John


1
     Doc. 1.
2
     Id.
3
     Doc. 42 at 1–6.
4
     Id.
                                           2
         Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 3 of 13




Gembic, requesting judicial authorization to search two locations associated with

Milton: (1) Milton’s residence at 1125/1127 Miller Street, Sunbury,

Northumberland County, Pennsylvania; and (2) a 2009 white Kia Spectra parked

behind Milton’s home.5 In the probable cause affidavit, Pennsylvania State Trooper

Edward Dammer outlined the bases for obtaining a search warrant of Milton’s

home and the white Kia.6 Specifically, the affidavit details a series of events that

occurred earlier that day involving a confidential informant who was in possession

of a substantial amount of heroin belonging to Milton.

        The affidavit provides that the informant was storing heroin for Milton

(Milton was on state parole and did not want the drugs in his residence in Sunbury)

and that the informant was to place the heroin in the white Kia parked behind

Milton’s home. The heroin was inside a pink and black backpack, packaged in

5,250 individual bags that were consolidated into separate “Bricks,” each

containing five bundles of ten individual bags of heroin. The affidavit further

explains the informant’s efforts, at Trooper Dammer’s instruction, to arrange for

the delivery of the heroin.

        While present with Trooper Dammer and his colleague, the informant called

Milton, who instructed the informant to bring the heroin to the Sunbury residence


5
    Doc. 37 at 2–3.
6
    Unless otherwise noted, the facts detailed in the remainder of the Background section are drawn
    from the probable cause affidavit, which Milton included as Exhibit A to his motion to suppress
    (id. at 18–27) and the Government attached as Exhibit 2 to its opposition (Doc. 42, Ex. 2).
                                                   3
       Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 4 of 13




and place it in the trunk of the white Kia. After the initial call, Milton followed up

with the informant and told him/her to refrain from delivering the heroin because

there were apparently police in the area. Milton and the informant discussed

alternative drop-off locations. After one option fell through, Milton told the

informant he would call back in a few minutes with another location. Ten minutes

went by without a call from Milton. At Trooper Dammer’s instruction, the

informant called Milton, but Milton did not answer the phone.

      The affidavit explains that at this point it was decided that the informant

would go to Milton’s residence and place the heroin in the trunk of the white Kia

as originally planned. While under surveillance by the State Police, the informant

went to Milton’s home and entered the house to get keys to the Kia. He then

walked out to the Kia and placed the pink and black backpack (the heroin had been

removed by the State Police and replaced with materials that mimicked the original

contents) in the trunk of the car. The informant closed the trunk and left the area.

Around an hour later, Milton exited his Sunbury residence and walked directly to

the Kia, opened the trunk, and removed the backpack. Milton closed the trunk and

began walking back to the residence with the backpack. Undercover members of

the State Police Vice Unit then identified themselves and approached Milton, who

started running back towards the house. The State Police apprehended Milton

before he reached the house and took him into custody.


                                           4
          Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 5 of 13




         Based on the application and accompanying probable cause affidavit,

Magisterial District Judge Gembic issued the search warrant authorizing the State

Police to search Milton’s Sunbury residence and the white Kia.7 During the search

of Milton’s home, State Police Troopers recovered, among other items, two cell

phones.8 The State Police later referred their investigation of Milton to the FBI. 9

On October 16, 2020, an FBI investigator applied for a warrant to search the cell

phones recovered from Milton’s residence.10 The affidavit in support of the federal

search warrant summarized the facts presented by Trooper Dammer in the initial

probable cause affidavit.11

         The Court conducted an oral argument on Milton’s motion on August 24,

2021. This matter is now ripe for disposition.

II.      DISCUSSION

         A.     Probable Cause.

         Pursuant to the Fourth Amendment’s prohibition on “unreasonable searches

and seizures” (U.S. Const. Amend. IV), police must generally obtain a warrant—

supported by probable cause—before conducting a search.12 When determining

whether a warrant is supported by probable cause, “[a] reviewing court may not


7
     Doc. 37 at 2.
8
     Id. at 2–3.
9
     Doc. 42 at 6.
10
     Id.
11
     Id.
12
     See, e.g., Maryland v. Dyson, 527 U.S. 465, 466 (1999).
                                                  5
          Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 6 of 13




conduct a de novo review of a probable cause determination.”13 Rather, “[t]he duty

of a reviewing court is ‘simply to ensure that the magistrate had a substantial basis

for concluding that probable cause existed.’”14 “[I]f a substantial basis exists to

support the magistrate’s probable cause finding, [this Court] must uphold that

finding even if a different magistrate judge might have found the affidavit

insufficient to support a warrant.”15 Although this Court must “not merely rubber

stamp a magistrate’s conclusions, [the Court] must heed the Supreme Court’s

direction that ‘doubtful or marginal cases in this area should be largely determined

by the preference to be accorded to warrants.’”16

         In making a probable cause determination, the judge issuing the warrant

looks at whether “there is a fair probability that contraband or evidence of a crime

will be found in a particular place.”17 The United States Court of Appeals for the

Third Circuit has held that “a magistrate may find probable cause to search the

target’s residence even without direct evidence that contraband will be found

there”18—“an accumulation of circumstantial evidence” can be sufficient.19 When


13
     United States v. Golson, 743 F.3d 44, 53 (3d Cir. 2014) (citing Illinois v. Gates, 462 U.S. 213,
     236 (1983)).
14
     United States v. Miknevich, 638 F.3d 178, 182 (3d Cir. 2011) (quoting Gates, 462 U.S. at 238
     (ellipsis omitted)).
15
     Id. (internal quotation marks omitted).
16
     United States v. Stearn, 597 F.3d 540, 554 (3d Cir. 2010) (quoting Gates, 462 U.S. at 237 n.10)
     (internal citation omitted)).
17
     Gates, 462 U.S. at 238.
18
     Stearn, 597 F.3d at 558.
19
     United States v. Burton, 288 F.3d 91, 103 (3d Cir. 2002).
                                                  6
           Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 7 of 13




the crime under investigation is drug distribution, the Third Circuit has explained it

is “a reasonable inference to conclude that drug dealers often store evidence of

drug crimes in their residences.”20 This inference can be applied when there is

“evidence supporting three preliminary premises: (1) that the person suspected of

drug dealing is actually a drug dealer; (2) that the place to be searched is possessed

by, or the domicile of, the dealer; and (3) that the home contains contraband

linking to the dealer’s drug activities.”21

          Here, the probable cause affidavit contains information sufficient to support

all three premises. First, the affidavit provides powerful evidence that Mr. Milton

was indeed a drug dealer. As set forth above, the affidavit details the State Police

interactions with a confidential informant who was holding a large amount of

heroin (packaged, as noted, in 5,250 individual bags that were consolidated into

separate “Bricks”) for Milton. The affidavit describes calls between the informant

and Milton in which Milton coordinated the return delivery of the drugs, as well as

the ultimate incident outside Milton’s residence, where he picked up the drugs that

the informant placed in the trunk of his white Kia. The affidavit leaves little doubt

that the heroin belonged to Milton, and, given the amount and packaging as well as




20
     Id. at 104.
21
     Id.
                                              7
           Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 8 of 13




the circumstances surrounding the drop-off, that he possessed it for purposes of

distribution.22

          Second, the affidavit expressly states that the Sunbury residence was owned

by Milton and also establishes that the white Kia was, at the very least, in Milton’s

possession. Not only did Milton initially direct the informant to drop off the

backpack containing the heroin in the trunk of the Kia (which was parked outside

Milton’s Sunbury residence), but he also retrieved the backpack from the Kia after

the informant completed the delivery.

          Third, the affidavit contains information sufficient to support Magisterial

District Judge Gembic’s conclusion that the Sunbury residence and Kia contained

contraband linked to Milton’s drug activities. Again, it was Milton who instructed

the informant to leave the drugs in the trunk of the car. Once the bag was

delivered, Milton exited the Sunbury residence, retrieved the backpack, and then

immediately headed back toward the house. As the Third Circuit has held, the

inference that drug dealers often keep evidence of their transactions at home “is




22
     See United States v. Whitner, 219 F.3d 289, 298 (3d Cir. 2000) (holding that it is “reasonable
     to infer” from the “delivery of . . . a large quantity of drugs” and the arranging of “a specific
     drop off point” that “the individual arrested as a result of the seizure is involved in selling drugs,
     rather than merely using them”); see also United States v. Suarez-Arzon, 664 Fed. Appx. 180,
     183 n.5 (3d Cir. 2016) (holding that the existence of materials “commonly used in the packaging
     of heroin for street sale” constitutes evidence that the defendant was a drug dealer).
                                                     8
          Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 9 of 13




much stronger when the home is the first place a drug dealer proceeds following

such a transaction.”23

         Milton contests this conclusion, arguing that specific facts contained in the

affidavit establish that there was no nexus between his home and car and the

alleged drug activities.24 Specifically, Milton highlights three points in the

affidavit:

          the informant was holding the heroin for Milton because Milton was on
           State Parole and did not want the drugs in his residence;

          Milton specifically instructed the informant not to place the heroin in his
           car because he believed police were in the area; and

          the State Police trooper—not Milton—ultimately instructed the informant
           to place the drugs in the Kia.25

         Although these facts demonstrate that Milton was taking precautions to

avoid police detection, that alone does not negate the possibility or probability that

further evidence of Milton’s drug activities would be found in his home and in the

car parked outside it. Indeed, the other facts in the affidavit suggest precisely the

opposite. Given the sequence of events, the magistrate judge may have inferred

that Milton was conducting his drug distribution activities—in this instance,

coordinating with the informant on when and where to deliver the substantial

amount of heroin in the informant’s possession—while in his Sunbury residence.


23
     See Burton, 288 F.3d at 104.
24
     Doc. 37 at 4–5.
25
     Id.
                                            9
          Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 10 of 13




         This inference is further bolstered by the fact that after learning that the

informant placed the backpack with heroin in the trunk of the Kia, Milton grabbed

the backpack and started carrying it back toward his house. If, as Milton suggests,

the affidavit establishes conclusively that there is no probable cause to believe that

any evidence of drug activity would be found in his home and car because he

consciously avoided keeping such evidence there, Milton presumably would never

have instructed the informant to drop off the drugs in the car. More to the point,

upon learning that the informant delivered the drugs, Milton would never have

retrieved the backpack and carried it back toward his house. But that is precisely

what he did.

         Reviewing the affidavit in its entirety, as is required,26 the Court cannot

conclude that Magisterial District Judge Gembic erred in finding that the affidavit

established a nexus between Milton’s home and car and his drug distribution

activities. As such, the Court finds that the magistrate judge “had a substantial

basis for concluding that probable cause existed.”27

         B.      The Good-Faith Exception.

         Even if the Court were to concur with Milton that Magisterial District Judge

Gembic lacked a sufficient basis for his probable cause determination, the evidence

that resulted from the search of Milton’s home and car would nevertheless be


26
     Miknevich, 638 F.3d at 182.
27
     Id. (citing Gates, 462 U.S. at 238).
                                             10
          Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 11 of 13




permissible under the good-faith exception. Established by the Supreme Court in

United States v. Leon,28 the good-faith exception provides that the “suppression of

evidence is inappropriate when an officer executes a search in objectively

reasonable reliance on a warrant’s authority.”29 Accordingly, in deciding whether

the good-faith exception applies, this Court must determine “whether a reasonably

well trained officer would have known that the search was illegal despite the

magistrate’s authorization.”30 This may occur in the following narrow situations:

         (1) when the magistrate judge issued the warrant in reliance on a deliberately
             or recklessly false affidavit;

         (2) when the magistrate judge abandoned his judicial role and failed to
             perform his neutral and detached function;

         (3) when the warrant was based on an affidavit ‘so lacking in indicia of
             probable cause as to render official belief in its existence entirely
             unreasonable’; or

         (4) when the warrant was so facially deficient that it failed to particularize the
             place to be searched or the things to be seized.31

         Milton invokes the third basis for overriding the good-faith exception,32

arguing that the warrant “failed to establish any nexus between the residence and



28
      468 U.S. 897, 918 (1984).
29
      United States v. Hodge, 246 F.3d 301, 307 (3d Cir. 2001) (internal quotation marks omitted).
30
      Leon, 468 U.S. at 922 n.23.
31
      Hodge, 246 F.3d at 308 (brackets omitted).
32
      Although Milton asserts that the warrant is “facially deficient” (seemingly invoking the fourth
     basis for overriding the good-faith exception), the arguments he advances concern only the
     indicia of probable cause. Regardless, there is no question what properties the State Police were
     being authorized to search, as the warrant specifically identifies the premises at issue. See Doc.
     42, Ex. 2 at 1 (listing the following “premises and/or person to be searched”: “1125/1127 Miller
                                                    11
         Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 12 of 13




drug trafficking.”33 Milton specifically objects that the affidavit “does not contain

any statements attributable to the confidential informant that would justify the

affiant believing there is a nexus to the property.”34

         As detailed above, the affidavit provides enough information to support a

reasonable inference that evidence of Milton’s drug dealing activities would be

found at his Sunbury residence and in the car parked behind it. The State Police

trooper who prepared the affidavit specifically attested to the fact that troopers

were present with the informant when he called Milton and discussed possible

drop-off locations for the heroin, and that members of State Police Vice Unit

observed the events that transpired outside Milton’s Sunbury home. It is unclear

why Milton believes the affidavit needs to contain statements regarding a nexus to

the property that are specifically “attributable to the confidential informant.” In any

event, he is mistaken: the facts to which State Police troopers could personally

attest are sufficient to establish a nexus between Milton’s home and car and his

drug distribution activities.

III.     CONCLUSION

         Given the specific facts detailed in the probable cause affidavit connecting

Milton’s drug distribution activities to his Sunbury residence and car, the Court


     St. Sunbury, Northumberland County” and “2009 white Kia Spectra parked at the above
     address. KHW-9087”).
33
     Doc. 37 at 7.
34
     Id.
                                            12
       Case 4:20-cr-00288-MWB Document 50 Filed 08/31/21 Page 13 of 13




finds unpersuasive Milton’s claim that the affidavit provides insufficient

information to support a probable cause finding. Regardless, at a minimum, the

affidavit is not so clearly lacking indicia of probable cause to place the search

outside the bounds of the good-faith exception. Accordingly, Milton’s motion to

suppress is denied.

      An appropriate Order follows.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               Chief United States District Judge




                                          13
